AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                     FILED IN THE
                                                                                                           U.S. DISTRICT COURT
                                                     Eastern District of Washington                  EASTERN DISTRICT OF WASHINGTON


                           ANNIE L.,
                                                                                                      Feb 12, 2019
                                                                     )                                    SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:17-CV-0439-JTR
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant’s Motion for Summary Judgment, ECF No. 16, is GRANTED.
u
              Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.
              Judgment is entered for Defendant.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                       John T. Rodgers                                       on motions for summary judgment.




Date: February 12, 2019                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Pam Howard
                                                                                          %\Deputy Clerk

                                                                            Pam Howard
